UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-14210 CompuMed, Inc. (Exact name of registrant as specified in its charter) 5777 West Century Blvd. #360, Los Angeles, California 90045 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) o Rule12h-3(b)(1)(i) o Rule12g-4(a)(2) x Rule12h-3(b)(1)(ii) x Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 465 Pursuant to the requirements of the Securities Exchange Act of 1934, CompuMed, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 25, 2011 By: /s/ Maurizio Vecchione Name: Maurizio Vecchione Title: Chief Executive Officer
